El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Mediante recurso de revisión comparece Generosa Ro-dríguez Rodríguez para solicitar que modifiquemos el por ciento de participación adjudicado por el Tribunal Superior a la comunidad de bienes formada por ella y el demandado durante el período en que sostuvieron una relación consensual. El Tribunal Superior concluyó que la deman-*625dante sólo era acreedora al cincuenta por ciento (50%) de la participación del demandado en dicha comunidad.
Sin embargo, este Tribunal carece de jurisdicción por la ausencia de parte indispensable, a tenor con lo dispuesto en la Regla 16.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Veamos.
t — I
El 14 de abril de 1939 el demandado David Moreno Ro-dríguez y la demandante Victoria Cardona Nazario contra-jeron matrimonio en Puerto Rico bajo el régimen de la so-ciedad legal de gananciales. Diez (10) años después tuvieron su primer hijo, al que llamaron Wilfredo Moreno Cardona, quien solicita la intervención en este caso. En 1951 el matrimonio decidió vender todas sus propiedades y se trasladaron al estado de Nueva York.
Una vez allí, David Moreno comenzó a trabajar como empleado de una fábrica de embarque y, posteriormente, con la ayuda de un socio, adquirió una carnicería y por su propia cuenta un negocio de vegetales, y se dedicó a pres-tar dinero con intereses. Por su parte, Victoria Cardona trabajaba en la industria de la aguja y realizaba trabajos de costura. Según fue determinado por el tribunal de ins-tancia, ambos administraban las finanzas del hogar. Sen-tencia, pág. 3.
Entre 1956 y 1960 David Moreno estableció un aparta-mento separado de la residencia que todavía compartía con Victoria Cardona. En dicho apartamento comenzó a tener relaciones amorosas con distintas mujeres. Fue para 1960 cuando conoció a la demandante, Generosa Rodríguez Ro-dríguez, con quien congenió inmediatamente. Generosa Rodríguez estaba casada con César Cruz, quien no es parte en este pleito y con quien procreó tres (3) hijos.
En 1963 David Moreno decidió regresar a Puerto Rico cargando con doscientos mil dólares ($200,000) producto de *626la venta de los dos (2) negocios pertenecientes a la sociedad legal de gananciales y del negocio de préstamos. Unos me-ses después, Generosa Rodríguez se trasladó a Puerto Rico y ambos comenzaron a vivir como marido y mujer. David Moreno organizó aquí una corporación llamada Davidson of Puerto Rico, a los fines de establecer un motel. El tribunal de instancia determinó que todo el capital corporativo había sido aportado por el demandado. Este negocio se de-sarrolló rápidamente.
Ahora bien, en 1972 Victoria Cardona se divorció de David Moreno. Por su parte, Generosa Rodríguez se divorció de César Cruz al año siguiente. Posteriormente, Generosa Rodríguez y David Moreno contrajeron nupcias en 1977. Este último matrimonio fue disuelto en 1986. Han sido consolidados los casos de liquidación de la sociedad legal de gananciales entre David Moreno y Victoria Cardona y Ge-nerosa Rodríguez, respectivamente.
El tribunal de instancia determinó que entre 1963 a 1977 existió entre David Moreno y Generosa Rodríguez “una relación humana afectiva y económica indicativa de un pacto implícito para aportar bienes, esfuerzo y trabajo para el beneficio común. Véase Caraballo Ramírez v. Acosta, 104 D.P.R. 494 (1975)”. Sentencia, pág. 18. Sin embargo, rechazó dar efecto completo a la decisión de Cara-bailo Ramírez, supra, entendiendo que —luego de nuestros pronunciamientos en Banco de Ahorro del Oeste v. Santos, 112 D.P.R. 70 (1982), y en WRC Props., Inc. v. Santana, 116 D.P.R. 127 (1985)— David Moreno no podía obligar de ma-nera unilateral a la sociedad legal de gananciales a estar en comunidad con Generosa Rodríguez, debido a que esta relación no era en beneficio de la familia. Concluye que aun cuando David Moreno y Victoria Cardona se divorciaron en 1972, lo cierto era que desde 1963 hasta ese momento exis-tía entre ellos una comunidad de bienes. Por lo tanto, de-terminó que Generosa Rodríguez sólo era acreedora al 50% de la participación de David Moreno en dicha comunidad. *627En cuanto a César Cruz, ex esposo de Generosa Rodríguez, concluyó que no tenía derecho alguno.(1)
Mediante recurso de revisión, Generosa Rodríguez nos solicita que revoquemos al tribunal de instancia en cuanto a los por cientos adjudicados a la recurrente.
HH I — I
Luego de un examen de los hechos del caso de autos y a la luz de las relaciones obligacionales que se configuran en éstos, concluimos que es necesario que se acumule como parte indispensable al Sr. César Cruz.
La Regla 16.1 de Procedimiento Civil de 1979, supra, dispone:
Las personas que tuvieren un interés común sin cuya presen-cia no pueda adjudicarse la controversia, se harán partes y se acumularán como demandantes o demandadas según corresponda. Cuando una persona que deba unirse como de-mandante rehusare hacerlo, podrá unirse como demandada.
Una parte indispensable es aquella que podría ver afectados sus derechos e intereses al momento de dictarse la sentencia o resolución por no encontrarse presente en el litigio. Véanse: Pueblo v. Henneman, 61 D.P.R. 189, 194 (1942); Fuentes v. Tribl. de Distrito, 73 D.P.R. 959, 981 (1952). La regla persigue que la persona que no esté presente quede protegida de los efectos legales de la sentencia y así evitar la multiplicación innecesaria de pleitos. Véanse: Granados v. Rodríguez Estrada I, 124 D.P.R. 1 (1989); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 412-413 (1982); Hernández Agosto v. López Nieves, 114 D.P.R. 601, 604-605 (1983); Pérez Ríos v. Hull Dobbs, 107 D.P.R. 834, 841 (1978). Así se evita que la persona *628pueda quedar privada de su propiedad sin un debido pro-ceso de ley. Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1. Su finalidad procesal propende a que el remedio adjudi-cado sea más completo. Cepeda Torres v. García Ortiz, 132 D.P.R. 698 (1993).
En diversas situaciones hemos exigido la acumulación de una parte indispensable. En el caso de la sociedad legal de gananciales, hemos sostenido la necesidad de la inclusión de ambos cónyuges como parte indispensable cuando “en acciones que afecten el patrimonio de la sociedad de gananciales obviando el riesgo de nulidad, ante la posibilidad de que la defensa del interés social por uno solo no se ejercite con la debida eficiencia, o la existencia de incompatibilidad entre los cónyuges respecto a la defensa de su interés dentro de una sociedad que ambos gobiernan con igual autoridad”. Alicea Álvarez v. Valle Bello, 111 D.P.R. 847, 854 (1982). Es mejor práctica emplazar a ambos. Pauneto v. Núñez, 115 D.P.R. 591, 594 (1984).
Recientemente resolvimos que, aun cuando estén casados bajo el régimen económico de capitulaciones matrimoniales y se solicite tomar en consideración los ingresos de ambos para fijar la pensión alimentaria de un hijo no común, es necesaria la inclusión de ambos cónyuges en el pleito. Cepeda Torres v. García Ortiz, supra.
Ahora bien, también hemos exigido, cuando una concubina presenta un pleito solicitando la disolución y liquidación de la comunidad de bienes habida entre ella y un hombre casado, que se acumule como parte indispensable a la esposa de este último. Carrero Suárez v. Sánchez López, 103 D.P.R. 77 (1974). Allí dijimos que “[l]a acción civil de la concubina promoviendo la liquidación de una comunidad de bienes con un hombre legalmente casado aun cuando incluya al marido como única parte demandada, necesariamente afecta y somete el interés de la esposa en la sociedad de gananciales cuando según ocurre en este caso la *629comunidad y la sociedad conyugal han coexistido en apre-ciable contemporaneidad”. íd., págs. 80-81.
h-H h — I
En el caso de autos es un hecho probado que durante los primeros nueve (9) años de la relación concubinaria habida entre David Moreno y Generosa Rodríguez ambos estaban casados con otras personas. Específicamente, entre 1963 y 1973 Generosa permaneció casada con César Cruz, por lo que éste tiene interés en la cuantía e intereses que en su día podría recibir Generosa Rodríguez con respecto a los nueve (9) años en que ésta, aún casada, mantuvo una re-lación de concubinato con Moreno. Véanse: Suárez v. Sánchez López, supra; Art. 1326 del Código Civil, 31 L.P.R.A. sec. 3701.(2)
El hecho de que César Cruz conociera la relación de con-cubinato al divorciarse y aun así aceptara la alegada inexistencia de bienes gananciales, no es óbice para que se le considere parte indispensable en este pleito. No nos co-rresponde en esta etapa adjudicar la posible renuncia de César Cruz a su derecho. Tratándose de una defensa afir-mativa que admite excepciones, las partes interesadas en este pleito son las que podrían plantear la defensa de cosa juzgada (Regla 6.3 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill) y el tribunal de instancia. Con el beneficio de la com-parecencia del señor Cruz, decidiría si procede o no la defensa.
Sería incorrecto en esta etapa de los procedimientos, sin haber dado oportunidad al señor César Cruz para expre-*630sarse, resolver que debido a aquella aparente renuncia el señor Cruz está impedido de reclamar cualquier interés que en derecho tenga sobre los bienes gananciales genera-dos por Generosa durante los nueve (9) años que estuvie-ron casados y ésta mantuvo un concubinato con Moreno. Sin duda, la acumulación como parte indispensable del se-ñor Cruz es necesaria para la resolución de esta controversia. Por ende, procede revocar el dictamen recurrido.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López emitió un voto de conformidad. El Juez Asociado Señor Negrón García emitió una opinión disidente. Los Jueces Asociados Señores Alo-nso Alonso y Fuster Berlingeri no intervinieron.
- O -
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rebollo López.
I
Entendemos, al igual que se expone en la opinión mayo-ritaria emitida por el Tribunal, que en el presente caso hay ausencia de parte indispensable, conforme a lo pautado por la Regla 16.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III; ello en vista de que existe una parte cuyos derechos e in-tereses podrían ser adversamente afectados por el dicta-men judicial que resulte jurídicamente procedente en el caso. Pueblo v. Henneman, 61 D.P.R. 189, 194 (1942); Pérez Ríos v. Hull Dobbs, 107 D.P.R. 834, 841 (1978); Hernández Agosto v. Romero Parceló, 112 D.P.R. 407, 412-413 (1982); Hernández Agosto v. López Nieves, 114 D.P.R. 601, 604-605 (1983); Cepeda Torres v. García Ortiz, 132 D.P.R. 698 (1993).
*631Es imprescindible que se incluya al Sr. César Cruz como parte en el pleito de epígrafe. Éste fue cónyuge de la Sra. Generosa Rodríguez Rodríguez hasta 1973; esto es, du-rante los últimos diez (10) años en que estuvo vigente esa sociedad legal de gananciales ya su cónyuge sostenía una relación concubinaria con Moreno Rodríguez. Ciertamente el señor Cruz posee interés en el dinero que pudiera, en su día, recibir su ex cónyuge —por concepto de una remunera-ción proporcional al trabajo que ella realizara durante dicho período de tiempo— en el pleito de división de bienes con el Sr. David Moreno Rodríguez.
HH I — I
En vista de la correcta disposición que se hace del re-curso, resulta innecesario hacer cualquier otro pronunciamiento. Ello no obstante, por razón de que en la opinión disidente se adelantan, a destiempo, unos pronun-ciamientos —respecto a cómo deben liquidarse los bienes de una comunidad de bienes habida en un caso como el de marras— entendemos procedente expresarnos al respecto. No podemos perder de perspectiva que los derechos que pretende reconocerle la opinión de mayoría a una de las partes —Generosa Rodríguez Rodríguez— nacen no tan sólo de una relación que es contraria a las disposiciones del Código Civil referentes a los derechos y las obligaciones que existen entre marido y mujer sino de una relación que, ade-más, constituye conducta punible bajo nuestro ordena-miento jurídico-penál. Véanse: Art. 129 del Código Penal, 33 L.P.R.A. sec. 4147; Ortiz De Jesús v. Vázquez Cotto, 119 D.P.R. 547 (1987).
Somos del criterio que ante una relación de esta natu-raleza, no debe reconocerse pacto expreso o implícito al-guno, Cruz v. Sucn. Landrau Díaz, 97 D.P.R. 578 (1969); Caraballo Ramírez v. Acosta, 104 D.P.R. 494 (1975); ello en vista de que conforme al Art. 1207 del Código Civil, 31 *632L.P.R.A. sec. 3372, los contratantes podrán establecer los pactos, cláusulas y condiciones que tengan por conveniente siempre que éstos no sean contrarios a la ley, a la moral ni al orden público. En Hernández v. Méndez & Assoc. Dev. Corp., 105 D.P.R. 149, 153 (1976), definimos orden público como
... el conjunto de valores eminentes que guían la existencia y bienestar de una sociedad. El concepto orden público recoge y ampara un interés social dominante por su trascendencia, por el número de personas que afecta y por la valía de los derechos que tiende a proteger. Wiley v. Livingston, 376 U.S. 543, 549-50 (1964). En gran medida el orden público es acopio de normas de moral y de ética pública que en ocasiones alcanzan su exposi-ción en ley, pero que aun sin esa expresa declaración legisla-tiva, constituyen principios rectores de sabio gobierno nacidos de la civilización y fortalecidos por la cultura, la costumbre, por la manera de ser, en fin por el estilo de una sociedad. (Enfasis suplido.)(1)
Premiar a la Sra. Generosa Rodríguez, reconociendo la existencia de una comunidad de bienes entre ésta y la so-ciedad legal de gananciales Moreno-Cardona, constituye, a nuestra manera de ver las cosas, una recompensa a aquel que actúa de forma ilegal e inmoral; determinación judicial que resulta extraña y contraria a los principios que desde tiempos inmemoriales rigen la sociedad puertorriqueña. Rechazamos enérgicamente dicha actuación. Ello no obs-tante, entendemos procedente compensar a la señora Ro-dríguez Rodríguez por el justo valor de su trabajo durante el período anterior a que contrajera matrimonio con Moreno Rodríguez; ello en ánimo de evitar un enriquecimiento injusto. Véanse: Ortiz Andújar v. E.L.A., 122 D.P.R. 817 (1988); Morales v. Municipio de Toa Baja, 119 D.P.R. 682 (1987); Plan Bienestar Salud v. Alcalde Cabo Rojo, 114 D.P.R. 697 (1983).
*633- O -

 El tribunal de instancia señaló: “[d]esde luego, la misma regla opera a la inversa. Es decir, el esposo ... no tiene-derecho alguno a participar de las resultas del pacto implícito que su cónyuge hizo con Moreno durante el tiempo que estuvo casada con él”. Sentencia, pág. 20 esc. 6


 El caso de autos es claramente distinguible del caso Caraballo Ramírez v. Acosta, 104 D.P.R. 494 (1975). En Caraballo Ramírez la concubina era soltera y los bienes que generaba eran propios. En el caso de marras, Rodríguez era la concubina de un hombre casado pero, a diferencia de los hechos en Caraballo Ramírez, Rodrí-guez estaba casada. Los bienes que generaba a través de los años mediante su tra-bajo y esfuerzo con Moreno no eran propios. Esos bienes eran gananciales y perte-necían a la sociedad legal de bienes gananciales constituida entre Rodríguez y César Cruz, la cual fue disuelta por divorcio en 1973.


 Véase, además, Casiano, Jr. v. Borinfex Mfg. Corp., 133 D.P.R. 127 (1993).